 

Exhibit 10.5

 

LOAN AGREEMENT made and entered into as of the lst day of Nov. 2014 by and
between and Full Spectrum Inc. ("Full Spectrum").

 

1.Loan. _______ hereby agrees to loan to Full Spectrum the sum of US$210,000
("Loan") to be used towards manufacturing product for ________________________.
The principle amount of the Loan, with the fee as provided below, shall be
repayable by March 16, 2015 (the "Maturity Date"). Full Spectrum have the right
of prepaying the whole or part of the Loan owing hereunder at any time without
notice or penalty.

 

2.Fee/Interest on Loan. Provided the loan is repaid on or prior to Maturity Date
the fee for the Loan shall be $16,800. If the Loan is not repaid by the Maturity
Date then in addition to the said fee interest with respect to the principle
amount of the Loan shall be accrued at a rate of 18% per annum from the Maturity
Date until repayment in full. The accrued interest will be repaid at the time of
repayment of the principle amount of the Loan.

 

3.Miscellaneous. This agreement shall be governed by the laws of the State of
Delaware. This agreement shall be binding upon the successors and assigns of the
parties hereto.

 

IN WITNESS WHEREOF, each of the undersigned has set forth its signature as of
the date first written above.

 

    Full Spectrum Inc.            

 



 

 